MEMORANDUM OPINION
BRETT, Presiding Judge.
This is an appeal from a plea of guilty by Plaintiff in Error, James Earl Wood-ruff, hereafter referred to as defendant, to the crime of Burglary Second Degree, After Former Conviction of a Felony. He was sentenced by the trial court to serve a term of Ten Years in the State Peniténtiary, and his court-appointed counsel has perfected his appeal by transcript, alleging only that the sentence is excessive.
This Court has reviewed the transcript, and the briefs filed, and finds no merit to this Allegation. The records before the Court show that defendant received a fair trial; that he knowingly and intelligently entered his plea of guilty with full knowledge of the consequences thereof. Likewise, the defendant could have received from Two Years to Life Imprisonment, and the Ten Year Sentence he received is well within the statutory limits. The judgment and sentence is therefore, affirmed.
BUSSEY and NIX, JJ., concur.